Exhibit 10.1

 

Loan Agreement [ex_113838img001.jpg]

 

THIS LOAN AGREEMENT (the “Agreement”), is entered into as of January 31, 2018,
between MIKROS SYSTEMS CORPORATION, a Delaware corporation (the “Borrower”),
with an address at 200 Commerce Drive Suite 300, Fort Washington, Pennsylvania
19034, and PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 1950
Marlton Pike East, Cherry Hill, New Jersey 08003.

 

The Borrower and the Bank, with the intent to be legally bound, agree as
follows:

 

1.     Loan. The Bank has made or may make one or more loans (“Loan”) to the
Borrower subject to the terms and conditions and in reliance upon the
representations and warranties of the Borrower set forth in this Agreement. Each
Loan shall be used for business purposes (and not for personal, family or
household use) and is or will be evidenced by a promissory note or notes of the
Borrower and all renewals, extensions, amendments and restatements thereof
(whether one or more, collectively, the “Note”) acceptable to the Bank, which
shall set forth the interest rate, repayment and other provisions of the
respective Loan, the terms of which are incorporated into this Agreement by
reference.

 

The Loans governed by this Agreement shall include the Loans specifically
described below, if any, and any additional lines of credit or term loans that
the Bank has made or may, in its sole discretion, make to the Borrower in the
future.

 

2.     Security. The security for repayment of the Loan shall include but not be
limited to the collateral, guaranties and other documents heretofore,
contemporaneously or hereafter executed and delivered to the Bank (the “Security
Documents”), which shall secure repayment of the Loan all other loans, advances,
debts, liabilities, obligations, covenants and duties owing by the Borrower to
the Bank or to any other direct or indirect subsidiary of The PNC Financial
Services Group, Inc., of any kind or nature, present or future (including any
interest accruing thereon after maturity, or after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), whether direct or
indirect (including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, whether or not (i) evidenced by any note, guaranty or other instrument;
(ii) arising under any agreement, instrument or document; (iii) for the payment
of money; (iv) arising by reason of an extension of credit, opening of a letter
of credit, loan, equipment lease or guarantee; (v) under any interest or
currency swap, future, option or other interest rate protection or similar
agreement; (vi) under or by reason of any foreign currency transaction, forward,
option or other similar transaction providing for the purchase of one currency
in exchange for the sale of another currency, or in any other manner; or (vii)
arising out of overdrafts on deposit or other accounts or out of electronic
funds transfers (whether by wire transfer or through automated clearing houses
or otherwise) or out of the return unpaid of, or other failure of the Bank to
receive final payment for, any check, item, instrument, payment order or other
deposit or credit to a deposit or other account, or out of the Bank’s
non-receipt of or inability to collect funds or otherwise not being made whole
in connection with depository or other similar arrangements; and any amendments,
extensions, renewals and increases of or to any of the foregoing, and all costs
and expenses of the Bank incurred in the documentation, negotiation,
modification, enforcement, collection and otherwise in connection with any of
the foregoing, including reasonable attorneys’ fees and expenses (hereinafter
referred to collectively as the “Obligations”). Unless expressly provided to the
contrary in documentation for any other loan or loans, it is the express intent
of the Bank and the Borrower that all Obligations including those included in
the Loan be cross-collateralized and cross-defaulted, such that collateral
securing any of the Obligations shall secure repayment of all Obligations, and a
default under any Obligation shall be a default under all Obligations.

 

This Agreement, the Note, the Security Documents and all other agreements and
documents executed and/or delivered pursuant or subject hereto, as each may be
amended, modified, extended or renewed from time to time, are collectively
referred to as the “Loan Documents.” Capitalized terms not defined herein shall
have the meanings ascribed to them in the Loan Documents.

 

 

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties. The Borrower hereby makes the following
representations and warranties, which shall be continuing in nature and remain
in full force and effect until the Obligations are paid in full, and which shall
be true and correct except as otherwise set forth on the Addendum attached
hereto and incorporated herein by reference (the “Addendum”):

 

3.1.     Existence, Power and Authority. If not a natural person, the Borrower
is duly organized, validly existing and in good standing under the laws of the
State of its incorporation or organization and has the power and authority to
own and operate its assets and to conduct its business as now or proposed to be
carried on, and is duly qualified, licensed and in good standing to do business
in all jurisdictions where its ownership of property or the nature of its
business requires such qualification or licensing. The Borrower is duly
authorized to execute and deliver the Loan Documents, all necessary action to
authorize the execution and delivery of the Loan Documents has been properly
taken, and the Borrower is and will continue to be duly authorized to borrow
under this Agreement and to perform all of the other terms and provisions of the
Loan Documents.

 

3.2.     Financial Statements. The Borrower has delivered or caused to be
delivered to the Bank its most recent Financial Statements (as defined herein).
The Financial Statements are true, complete and accurate in all material
respects and fairly present the Borrower’s financial condition, assets and
liabilities, whether accrued, absolute, contingent or otherwise and the results
of the Borrower’s operations for the period specified therein. The Financial
Statements have been prepared in accordance with generally accepted accounting
principles in effect from time to time (“GAAP”) consistently applied from period
to period, subject in the case of interim statements to normal year-end
adjustments and to any comments and notes acceptable to the Bank in its sole
discretion. As used herein, “Financial Statements” shall mean (i) with respect
to an entity that is not a natural person, consolidated and, if required by the
Bank in its sole discretion, consolidating balance sheets statements of income
and cash flows for the year, month or quarter together with year-to-date figures
and comparative figures for the corresponding periods of the prior year,
prepared in accordance with GAAP, consistently applied from period to period;
and (ii) with respect to natural persons, means personal financial statement and
federal income tax returns.

 

3.3.     No Material Adverse Change. Since the date of the most recent Financial
Statements, the Borrower has not suffered any damage, destruction or loss, and
no event or condition has occurred or exists, which has resulted or could result
in a material adverse change in its business, assets, operations, condition
(financial or otherwise) or results of operation.

 

3.4.     Binding Obligations. The Borrower has full power and authority to enter
into the transactions provided for in this Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors if the
Borrower is a corporation, its members and/or managers, as applicable, if the
Borrower is a limited liability company, all its general partners if the
Borrower is a partnership or otherwise as may be required by law, charter, other
organizational documents or agreements; and the Loan Documents, when executed
and delivered by the Borrower, will constitute the legal, valid and binding
obligations of the Borrower enforceable in accordance with their terms.

 

3.5.     No Defaults or Violations. There does not exist any Default or Event of
Default, as hereinafter defined, under this Agreement or any default or
violation by the Borrower of or under any of the terms, conditions or
obligations of: (i) its partnership agreement if the Borrower is a partnership,
its articles or certificate of incorporation, regulations and bylaws if the
Borrower is a corporation, its articles or certificate of organization and
operating agreement if the Borrower is a limited liability company, or its other
organizational documents as applicable; (ii) any indenture, mortgage, deed of
trust, franchise, permit, contract, agreement, or other instrument to which it
is a party or by which it is bound; or (iii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon it by any law, the action of any court or any governmental
authority or agency; and the consummation of this Agreement and the transactions
set forth herein will not result in any such default or violation or Event of
Default.

 

- 2 -

--------------------------------------------------------------------------------

 

 

3.6.     Title to Assets. The Borrower has good and marketable title to the
assets reflected on the most recent Financial Statements, free and clear of all
liens and encumbrances, except for (i) liens in favor of the Bank; (ii) current
taxes and assessments not yet due and payable; (iii) assets disposed of by the
Borrower in the ordinary course of business since the date of the most recent
Financial Statements; and (iv) those liens or encumbrances, if any, specified on
the Addendum.

 

3.7.     Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower, threatened against
the Borrower, which could result in a material adverse change in its business,
assets, operations, condition (financial or otherwise) or results of operations
and there is no basis known to the Borrower for any action, suit, proceeding or
investigation which could result in such a material adverse change. All pending
and threatened litigation against the Borrower is listed on the Addendum
attached hereto.

 

3.8.     Tax Returns. The Borrower has filed all returns and reports that are
required to be filed by it in connection with any federal, state or local tax,
duty or charge levied, assessed or imposed upon it or its property or withheld
by it, including income, unemployment, social security and similar taxes, and
all of such taxes have been either paid or adequate reserves or other provision
has been made therefor.

 

3.9.     Employee Benefit Plans. Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan; (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA; (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so; and (iv) no steps have been taken to terminate any such plan.

 

3.10.     Environmental Matters. The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise. Except as otherwise disclosed on the
Addendum, no litigation or proceeding arising under, relating to or in
connection with any Environmental Law is pending or, to the best of the
Borrower’s knowledge, threatened against the Borrower, any real property in
which the Borrower holds or has held an interest or any past or present
operation of the Borrower. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or to the best of the
Borrower’s knowledge has occurred, on, under or to any real property in which
the Borrower holds or has held any interest or performs or has performed any of
its operations, in violation of any Environmental Law. As used in this Section,
“litigation or proceeding” means any demand, claim notice, suit, suit in equity,
action, administrative action, investigation or inquiry whether brought by a
governmental authority or other person, and “Environmental Laws” means all
provisions of laws, statutes, ordinances, rules, regulations, permits, licenses,
judgments, writs, injunctions, decrees, orders, awards and standards promulgated
by any governmental authority concerning health, safety and protection of, or
regulation of the discharge of substances into, the environment.

 

3.11.     Intellectual Property. The Borrower owns or is licensed to use all
patents, patent rights, trademarks, trade names, service marks, copyrights,
intellectual property, technology, know-how and processes necessary for the
conduct of its business as currently conducted that are material to the
condition (financial or otherwise), business or operations of the Borrower.

 

3.12.     Regulatory Matters. No part of the proceeds of any Loan will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.

 

- 3 -

--------------------------------------------------------------------------------

 

 

3.13.     Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities); (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due; and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.

 

3.14.     Disclosure. None of the Loan Documents contains or will contain any
untrue statement of material fact or omits or will omit to state a material fact
necessary in order to make the statements contained in this Agreement or the
Loan Documents not misleading. There is no fact known to the Borrower which
materially adversely affects or, so far as the Borrower can now foresee, might
materially adversely affect the business, assets, operations, condition
(financial or otherwise) or results of operation of the Borrower and which has
not otherwise been fully set forth in this Agreement or in the Loan Documents.

 

4.     Affirmative Covenants.  The Borrower agrees that from the date of
execution of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, the Borrower will:

 

4.1.     Books and Records. Maintain books and records in accordance with GAAP
and give representatives of the Bank access thereto at all reasonable times and
with not less than 24 hours’ notice to the Borrower, including permission to
examine, copy and make abstracts from any of such books and records and such
other information as the Bank may from time to time reasonably request, and the
Borrower will make available to the Bank for examination copies of any reports,
statements and returns which the Borrower may make to or file with any federal,
state or local governmental department, bureau or agency.

 

4.2.     Financial Reporting. Deliver or cause to be delivered to the Bank (i)
the Financial Statements, reports and certifications, if any, set forth on the
Addendum and (ii) such other information about Borrower’s or Guarantor’s
financial condition, properties and operations as and when requested by the
Bank, from time to time.  As used herein,  “Guarantor” shall collectively refer
to each Entity Guarantor and Individual Guarantor of the Obligations, jointly
and severally; “Entity Guarantor” shall mean each Guarantor who is not a natural
person; and “Individual Guarantor” shall mean each Guarantor who is a natural
person.

 

4.3.     Payment of Taxes and Other Charges. Pay and discharge when due all
indebtedness and all taxes, assessments, charges, levies and other liabilities
imposed upon the Borrower, its income, profits, property or business, except
those which currently are being contested in good faith by appropriate
proceedings and for which the Borrower shall have set aside adequate reserves or
made other adequate provision with respect thereto acceptable to the Bank in its
sole discretion.

 

4.4.     Maintenance of Existence, Operation and Assets. Do all things necessary
to (i) maintain, renew and keep in full force and effect its organizational
existence and all rights, permits and franchises necessary to enable it to
continue its business as currently conducted; (ii) continue in operation in
substantially the same manner as at present; (iii) keep its properties in good
operating condition and repair; and (iv) make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto.

 

4.5.     Insurance. Maintain, with financially sound and reputable insurers,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts, as is customary for
established companies engaged in the same or similar business and similarly
situated. In the event of a conflict between the provisions of this Section and
the terms of any Security Documents relating to insurance, the provisions in the
Security Documents will control.

 

- 4 -

--------------------------------------------------------------------------------

 

 

4.6.     Compliance with Laws. Comply with all laws applicable to the Borrower
and to the operation of its business (including without limitation any statute,
ordinance, rule or regulation relating to employment practices, pension benefits
or environmental, occupational and health standards and controls).

 

4.7.     Bank Accounts. Establish and maintain at the Bank the Borrower’s
primary depository accounts.

 

4.8.     Financial Covenants. Comply with all of the financial and other
covenants, if any, set forth on the Addendum.

 

4.9.     Additional Reports. Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto): (i) any Event of
Default or any event, act or condition which, with the passage of time or the
giving of notice, or both, would constitute an Event of Default (a “Default”);
(ii) any litigation filed by or against the Borrower; (iii) any Reportable Event
or Prohibited Transaction with respect to any Employee Benefit Plan(s) (as
defined in ERISA) or (iv) any event which might result in a material adverse
change in the business, assets, operations, condition (financial or otherwise)
or results of operation of the Borrower.

 

5.     Negative Covenants.  The Borrower covenants and agrees that from the date
of this Agreement until all Obligations have been paid in full and any
commitments of the Bank to the Borrower have been terminated, except as set
forth in the Addendum, the Borrower will not, without the Bank’s prior written
consent:

 

5.1.     Indebtedness. Create, incur, assume or suffer to exist any indebtedness
for borrowed money other than: (i) the Loan and any subsequent indebtedness to
the Bank; and (ii) open account trade debt incurred in the ordinary course of
business and not past due unless the Borrower is contesting such open account
trade debt in good faith through appropriate proceedings diligently and
consistently pursued.

 

5.2.     Liens and Encumbrances. Except as provided in Section 3.6, create,
assume, incur or permit to exist any mortgage, pledge, encumbrance, security
interest, lien or charge of any kind upon any of its property, now owned or
hereafter acquired, or acquire or agree to acquire any kind of property subject
to any conditional sales or other title retention agreement.

 

5.3.     Guarantees. Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except in
connection with the endorsement and deposit of checks for collection in the
ordinary course of business.

 

5.4.     Loans or Advances. Purchase or hold beneficially any stock, other
securities or evidence of indebtedness of, or make or have outstanding, any
loans or advances to, or otherwise extend credit to, or make any investment or
acquire any interest whatsoever in, any other person, firm, corporation or other
entity, except investments disclosed on the Borrower’s Financial Statements that
have been provided to the Bank on or before the date hereof, or that are
otherwise acceptable to the Bank in its sole discretion.

 

5.5.     Merger or Transfer of Assets. Liquidate or dissolve, or merge or
consolidate with or into any person, firm, corporation or other entity, or sell,
lease, transfer or otherwise dispose of all or a substantial part of its
property, assets, operations or business, whether now owned or hereafter
acquired.

 

5.6.     Change in Business, Management or Ownership. Make or permit, nor shall
any Guarantor or grantor under the Security Documents make or permit, any change
in (i) its form of organization; (ii) the nature of its business as carried on
as of the date hereof; or (iii) the persons currently holding the titles Chief
Executive Officer, Chief Financial Officer or President unless any such change
results from death, incapacity or resignation without prior notice to the
Borrower, in which case the Borrower shall give the Bank written notice of such
change not more than 30 days following such death, incapacity or resignation.

 

- 5 -

--------------------------------------------------------------------------------

 

 

5.7.     Dividends. Declare or pay any dividends on or make any distribution
with respect to any class of its equity or ownership interest, or purchase,
redeem, retire or otherwise acquire any of its equity, provided, however, that
so long as the Borrower remains an S corporation, a partnership or a limited
liability company, it may make distributions to its shareholders, partners or
members, as the case may be, in an amount equal to the federal and state income
tax of such principals of the Borrower attributable to the earnings of the
Borrower.

 

5.8.     Acquisitions. Make acquisitions of all or substantially all of the
property or assets of any person, firm, corporation or other entity.

 

6.     Events of Default.  The occurrence of any of the following will be deemed
to be an “Event of Default”:

 

6.1.     Covenant Default. The Borrower shall default in the performance of any
of the covenants or agreements contained in this Agreement.

 

6.2.     Breach of Warranty. Any Financial Statement, representation, warranty
or certificate made or furnished by the Borrower to the Bank in connection with
this Agreement shall be false, incorrect or incomplete when made.

 

6.3.     Other Default. The occurrence of (i) an Event of Default as defined in
the Note or any of the Loan Documents and (ii) a default or event of default
under or as defined in any other agreement, instrument or document between the
Borrower and PNC Bank, National Association or any of its subsidiaries or
affiliates.

 

Upon the occurrence of an Event of Default, the Bank will have all rights and
remedies specified in the Note and the Loan Documents and all rights and
remedies (which are cumulative and not exclusive) available under applicable law
or in equity.

 

7.     Conditions. The Bank’s obligation to make any advance under any Loan, or
to issue any letter of credit, is subject to the conditions that as of the date
of the advance:

 

7.1.     No Event of Default. No Event of Default or Default shall have occurred
and be continuing.

 

7.2.     Authorization Documents. The Bank shall have received certified copies
of resolutions of the board of directors, the general partners or the members or
managers of any partnership, corporation or limited liability company that
executes this Agreement, the Note or any of the other Loan Documents; or other
proof of authorization satisfactory to the Bank.

 

7.3.     Receipt of Loan Documents. The Bank shall have received the Loan
Documents and such other instruments and documents which the Bank may reasonably
request in connection with the transactions provided for in this Agreement,
which may include an opinion of counsel in form and substance satisfactory to
the Bank for any party executing any of the Loan Documents.

 

7.4.     Fees. The Bank shall have received all fees owing in respect of the
Loan.

 

8.     Fees; Expenses. The Borrower agrees to reimburse the Bank, upon the
execution of this Agreement, and otherwise on demand, all fees due and payable
to the Bank hereunder and under the other Loan Documents and all costs and
expenses incurred by the Bank in connection with the preparation, negotiation
and delivery of this Agreement and the other Loan Documents, and any
modifications or amendments thereto or renewals thereof, and the collection of
all of the Obligations, including but not limited to enforcement actions,
relating to the Loan, whether through judicial proceedings or otherwise, or in
defending or prosecuting any actions or proceedings arising out of or relating
to this Agreement, including (i) reasonable fees and expenses of counsel (which
may include costs of in-house counsel); (ii) all costs related to conducting
UCC, title and other public record searches; (iii) fees for filing and recording
documents in the public records to perfect the Bank’s liens and security
interests; (iv) expenses for auditors, appraisers and environmental consultants;
and (v) taxes. The Borrower hereby authorizes and directs the Bank to charge
Borrower's deposit account(s) with the Bank for any and all of the foregoing
fees, costs and expenses.     

 

- 6 -

--------------------------------------------------------------------------------

 

 

9.     Increased Costs. On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred, any losses suffered or payments made by the Bank as a result of any
Change in Law (hereinafter defined), imposing any reserve, deposit, allocation
of capital or similar requirement (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System) on the Bank, its holding
company or any of their respective assets relative to the Loan. “Change in Law”
means the occurrence, after the date hereof, of any of the following: (i) the
adoption or taking effect of any law, rule, regulation or treaty; (ii) any
change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any governmental
authority or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary, (a)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

10.     Miscellaneous.

 

10.1.     Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests or
as otherwise provided in this Agreement) and will be effective upon receipt.
Notices may be given in any manner to which the parties may agree. Without
limiting the foregoing, first-class mail, postage prepaid, facsimile
transmission and commercial courier service are hereby agreed to as acceptable
methods for giving Notices. In addition, the parties agree that Notices may be
sent electronically to any electronic address provided by a party from time to
time. Notices may be sent to a party’s address as set forth above or to such
other address as any party may give to the other for such purpose in accordance
with this section.

 

10.2.     Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.

 

10.3.     Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

10.4.     Changes in Writing. No modification, amendment or waiver of, or
consent to any departure by the Borrower from, any provision of this Agreement
will be effective unless made in a writing signed by the party to be charged,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Notwithstanding the foregoing, the Bank may
modify this Agreement or any of the other Loan Documents for the purposes of
completing missing content or correcting erroneous content, without the need for
a written amendment, provided that the Bank shall send a copy of any such
modification to the Borrower (which notice may be given by electronic mail). No
notice to or demand on the Borrower will entitle the Borrower to any other or
further notice or demand in the same, similar or other circumstance.

 

- 7 -

--------------------------------------------------------------------------------

 

 

10.5.     Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

10.6.     Counterparts. This Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart.
Any party so executing this Agreement by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.

 

10.7.     Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of the Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Borrower may not assign this Agreement in whole or in part without the Bank’s
prior written consent and the Bank at any time may assign this Agreement in
whole or in part.

 

10.8.     Interpretation. In this Agreement, unless the Bank and the Borrower
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP. If this
Agreement is executed by more than one party as Borrower, the obligations of
such persons or entities will be joint and several.

 

10.9.     No Consequential Damages, Etc. The Bank will not be responsible for
any damages, consequential, incidental, special, punitive or otherwise, that may
be incurred or alleged by any person or entity, including the Borrower and any
Guarantor, as a result of this Agreement, the other Loan Documents, the
transactions contemplated hereby or thereby, or the use of the proceeds of the
Loan.

 

10.10.     Assignments and Participations. At any time, without any notice to
the Borrower, the Bank may sell, assign, transfer, negotiate, grant
participations in, or otherwise dispose of all or any part of the Bank’s
interest in the Loan. The Borrower hereby authorizes the Bank to provide,
without any notice to the Borrower, any information concerning the Borrower,
including information pertaining to the Borrower’s financial condition, business
operations or general creditworthiness, to any assignee of or participant in or
any prospective assignee of or participant in all or any part of the Bank’s
interest in the Loan.

 

10.11.     USA PATRIOT Act Notice. The Bank hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, the Bank is required to
obtain, verify and record information that identifies the Borrower and any
Obligors (as defined in the Note), which information includes the name and
address of the Borrower and any Obligors and other information that will allow
the Bank to identify the Borrower and any Obligors in accordance with the USA
PATRIOT Act.

 

10.12.     Important Information about Phone Calls. By providing telephone
number(s) to the Bank, now or at any later time, the Borrower hereby authorizes
the Bank and its affiliates and designees to contact the Borrower regarding the
Borrower’s account(s) with the Bank or its affiliates, whether such accounts are
Borrower’s individual accounts or business accounts for which Borrower is a
contact, at such numbers using any means, including but not limited to placing
calls using an automated dialing system to cell, VoIP or other wireless phone
number, or by leaving prerecorded messages or sending text messages, even if
charges may be incurred for the calls or text messages. Borrower hereby consents
that any phone call with the Bank may be monitored or recorded by the Bank.

 

- 8 -

--------------------------------------------------------------------------------

 

 

10.13.     Confidentiality. In connection with the Obligations, this Agreement
and the other Loan Documents, the Bank and the Borrower will be providing to
each other, whether orally, in writing or in electronic format, nonpublic,
confidential or proprietary information (collectively, “Confidential
Information”). Each of the Borrower and the Bank agrees (i) to hold the
Confidential Information of the other in confidence; and (ii) not to disclose or
permit any other person or entity access to the Confidential Information of the
other party, except for disclosure or access to (a) a party’s affiliates and its
or their employees, officers, directors, agents, representatives, (b) other
third parties that provide or may provide ancillary support relating to the
Obligations, this Agreement and/or the other Loan Documents, or (c) to its
external or internal auditors or regulatory authorities. It is understood and
agreed that the obligation to protect such Confidential Information shall be
satisfied if the party receiving such Confidential Information utilizes the same
control (but no less than reasonable) as it does to avoid disclosure of its own
confidential and valuable information. It is also understood and agreed that no
information shall be within the protection of this Agreement where such
information: (w) is or becomes publicly available through no fault of the party
to whom such Confidential Information has been disclosed, (x) is released by the
originating party to anyone without restriction, (y) is rightly obtained from
third parties who are not, to such receiving party's knowledge, under an
obligation of confidentiality, or (z) is required to be disclosed by subpoena or
similar process of applicable law or regulations.

 

For the purposes of this Agreement, Confidential Information of a party shall
include, without limitation, any financial information, scientific or technical
information, design, process, procedure or improvement and all concepts,
documentation, reports, data, data formats, specifications, computer software,
source code, object code, user manuals, financial models, screen displays and
formats, software, databases, inventions, knowhow, showhow and trade secrets,
whether or not patentable or copyrightable, whether owned by a party or any
third party, together with all memoranda, analyses, compilations, studies,
notes, records, drawings, manuals or other documents or materials which contain
or otherwise reflect any of the foregoing information.

 

Each of the Borrower and the Bank agrees to return to the other or destroy all
Confidential Information of the other upon the termination of this Agreement;
provided, however, each party may retain such limited information for customary
archival and audit purposes only for reference with respect to prior dealings
between the parties subject at all times to the continuing terms of this Section
10.13.

 

Each of the Borrower and the Bank agrees not to use the other's name or logo in
any marketing, advertising or related materials, without the prior written
consent of the other party.

 

10.14.     Sharing Information with Affiliates of the Bank. The Borrower
acknowledges that from time to time other financial and banking services may be
offered or provided to the Borrower or one or more of its subsidiaries and/or
affiliates (in connection with this Agreement or otherwise) by the Bank or by
one or more subsidiaries or affiliates of the Bank or of The PNC Financial
Services Group, Inc., and the Borrower hereby authorizes the Bank to share any
information delivered to the Bank by the Borrower and/or its subsidiaries and/or
affiliates pursuant to this Agreement or any of the Loan Documents to any
subsidiary or affiliate of the Bank and/or The PNC Financial Services Group,
Inc., subject to any provisions of confidentiality in this Agreement or any
other Loan Documents.

 

10.15.     Electronic Signatures and Records. Notwithstanding any other
provision herein, the Borrower agrees that this Agreement, the Loan Documents,
any amendments thereto, and any other information, notice, signature card,
agreement or authorization related thereto (each, a “Communication”) may, at the
Bank’s option, be in the form of an electronic record. Any Communication may, at
the Bank’s option, be signed or executed using electronic signatures. For the
avoidance of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Bank of a manually signed paper
Communication which has been converted into electronic form (such as scanned
into PDF format) for transmission, delivery and/or retention.

 

- 9 -

--------------------------------------------------------------------------------

 

 

10.16.     Governing Law and Jurisdiction. This Agreement has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated above is located. This Agreement will be interpreted and
the rights and liabilities of the Bank and the Borrower determined in accordance
with the laws of the state where the Bank’s office indicated above is located,
excluding its conflict of laws rules, including without limitation the
Electronic Transactions Act (or equivalent) in effect in the state where the
Bank’s office indicated above is located (or, to the extent controlling, the
laws of the United States Of America, including without limitation the
Electronic Signatures in Global and National Commerce Act). The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the county or judicial district where the Bank’s office indicated above is
located; provided that nothing contained in this Agreement will prevent the Bank
from bringing any action, enforcing any award or judgment or exercising any
rights against the Borrower individually, against any security or against any
property of the Borrower within any other county, state or other foreign or
domestic jurisdiction. The Bank and the Borrower agree that the venue provided
above is the most convenient forum for both the Bank and the Borrower. The
Borrower waives any objection to venue and any objection based on a more
convenient forum in any action instituted under this Agreement.

 

10.17.     WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. THE BORROWER AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

 

The Borrower acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

WITNESS / ATTEST:

 

MIKROS SYSTEMS CORPORATION

                                      By: /s/ Thomas J. Meaney            

(SEAL)

  Print Name:

 

 

Thomas J. Meaney

  Title:  

 

 

Chief Executive Officer

 

(Include title only if an officer of entity signing to the right)

       

 

 

PNC BANK, NATIONAL ASSOCIATION

                    By: /s/ Michael Kurtz, Jr.      

(SEAL)

   

Michael Kurtz, Jr.

   

Vice President

 

 

- 10 -

--------------------------------------------------------------------------------

 

 

ADDENDUM

 

 

ADDENDUM to that certain Loan Agreement dated January 31, 2018 between Mikros
Systems Corporation as the Borrower and PNC Bank, National Association, as the
Bank. Capitalized terms used in this Addendum and not otherwise defined shall
have the meanings given them in the Agreement. Section numbers below refer to
the sections of the Agreement.

 

3.6

Title to Assets. Describe additional liens and encumbrances below:

 

None

 

3.7

Litigation. Describe pending and threatened litigation, investigations,
proceedings, etc. below:

 

None

 

3.10

Environmental Matters. Describe pending or threatened litigation or proceeding
arising under, relating to or in connection with any Environmental Law below:

 

None

 

4.2

Financial Reporting Requirements.

 

(a)     Annual Financial Statements. Within one hundred twenty (120) days after
the end of each fiscal year, the Borrower’s annual Financial Statements. The
Financial Statements will be prepared on an audited basis in accordance with
GAAP by an independent certified public accountant selected by the Borrower and
satisfactory to the Bank. Audited Financial Statements shall contain the
unqualified opinion of an independent certified public accountant and all
accountant examinations shall have been made in accordance with GAAP
consistently applied from period to period.

 

4.8

Financial Covenants.

 

None

 

- 11 -